Case 18-11001-jal       Doc 17     Filed 11/20/18       Entered 11/20/18 16:45:10            Page 1 of 1

                UNITED STATES BANKRUPTCY COURT
                                 Western District of Kentucky
      IN RE:                                                           Case No.:18−11001−jal
      John Paul Cates

                                  Debtor(s)                            Chapter: 7

      S.S.#:xxx−xx−2438




                              NOTICE OF DISMISSAL
      You are hereby notified that an Order Dismissing the above case was entered 11/20/18.
      The Court's Order Dismissing is available electronically or may be a docketing event
      only.

      Order of the Court DISMISSING Case for failure to complete filing requirements, so
      ORDERED by /s/ Judge Lloyd.CASE DISMISSED. (Kajatin, J).

      Note: If this case was dismissed for failure to pay Court's filing fee, no further
      applications by the debtor(s) to pay filing fee in installments will be considered by the
      Court. Also, if this case was dismissed for a reason not related to the fee, but the Court's
      filing fee has not been paid, appplications to pay the filing fee in installments may not
      be considered in future filings.


      Dated: 11/20/18
                                                             FOR THE COURT
      By: jk                                                 Elizabeth H. Parks
      Deputy Clerk                                           Clerk, U.S. Bankruptcy Court
